Citation Nr: 0122703	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  00-24 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen a claim of entitlement to service 
connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION
The veteran served on active duty from August 1972 to January 
1975.  

In a March 1978 rating action, the RO denied the claim of 
entitlement to service connection for flat feet, noting that 
the disability preexisted service and was not aggravated 
therein.  The veteran was notified of that decision in March 
1978; however, no appeal was filed and that decision is now 
final.  38 U.S.C.A. § 7105(c) (West 1991).  In September 
1983, the RO found that the March 1978 rating decision was 
not clearly and unmistakably erroneous.

In an April 1998 decision, the RO determined that no new and 
material evidence had been presented.  The veteran was 
notified of the denial of that claim, but he did not perfect 
an appeal.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating action of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

The issues certified for appeal included entitlement to an 
increased rating for traumatic arthritis of the left elbow; 
however, that claim was withdrawn by the veteran at July 2001 
hearing before the undersigned Member of the Board.


FINDINGS OF FACT

Evidence received since an April 1998 rating action, when 
considered alone or in conjunction with all of the evidence 
of record is not material, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The April 1998 rating action which determined that no new 
and material evidence had been submitted is final.  
38 U.S.C.A. § 7105 (West 1991).

2.  Evidence submitted since the April 1998 rating action is 
not new and material.  38 U.S.C.A. §§ 5103A, 5108 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.156 (2000); 66 Fed.Reg. 45620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In support of the claim to reopen the issue of entitlement to 
service connection for pes planus (flat feet) the veteran has 
submitted medical records.  Further, the veteran was afforded 
a hearing before the undersigned Member of the Board in July 
2001.  

Available to the RO in April 1998, were the veteran's service 
medical records which showed that his feet were clinically 
evaluated as normal at a July 1972 enlistment examination.  
In September 1973, the veteran was seen by a podiatrist who 
diagnosed bilateral flexible pes planus with pronation, and 
first metatarsal exostosis bilaterally.  During a follow-up 
podiatry examination in October 1973 the disorder was judged 
to have existed prior to enlistment.  Pes planus was again 
diagnosed following a December 1973 hospital admission, and 
again, the disorder was opined to have existed prior to 
service.  Finally, the service medical records include a 
December 1974 medical evaluation board report which diagnosed 
pes planus, and opined that the disorder was not incurred or 
aggravated by the appellant's period of active service.

Also available to the RO in April 1998 was a January 1978 VA 
examination report which diagnosed pes planus.  The appellant 
reported a long history of pes planus which he believed was 
"made worse" while on active duty.  The examiner, however, 
offered no opinion as to the etiology of the disorder.

The evidence submitted since April 1998 includes VA treatment 
records from 1998 and 1999 and VA examination report dated 
December 1999.  In a VA treatment record of December 1999 a 
very slight valgus deformity of the great toes was noted 
bilaterally.  The examiner's impression was normal physical 
examination with the exception of mild valgus deformity of 
the great toes.

The December 1999 VA joint examination focused on shoulder, 
elbow, wrist, hip, knee and ankle joints.  The veteran was 
noted to have pes planus, with marked pronation of the foot, 
and arcus of the Achilles tendon.  

At the July 2001 hearing, the veteran claimed that he did not 
have problems with pes planus prior to entering service.  He 
contended he was treated for pes planus in service and 
currently receives treatment at VA medical facilities.  He 
complained of sharp pain in the feet that radiated up to the 
right knee and caused knee swelling.  He further reported 
having difficulty standing for prolonged periods of time.

Where there is a prior final RO decision, the claim may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered, unless new and material 
evidence is presented.  When a claimant seeks to reopen a 
final decision based on new and material evidence, the Board 
must determine whether the evidence received since the last 
final disallowance of the claim is new and material under 38 
C.F.R. § 3.156(a).  If the evidence is new and material, the 
claim is reopened.  Elkins v. West, 12 Vet. App. 209, 218-9 
(1999).  

Title 38, Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also, Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  The credibility of new evidence 
is presumed for the limited purpose of determining whether it 
is material.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which 
declined, after having considered newly presented evidence, 
to reopen a previously disallowed claim because of a lack of 
new and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).

The evidence submitted since November 1998 includes the 
aforementioned VA examination records as well as statements 
made by the veteran at the Video Hearing of July 2001.  

The Board finds that the newly received evidence, while not 
of record in November 1998, is nevertheless not new and 
material since it is cumulative in nature.  That is, the 
additional evidence merely confirms what was already known in 
1998--the veteran has pes planus.  The additional evidence 
does not provide a more complete picture of the circumstances 
surrounding the origin of his pes planus, or provide 
competent evidence of in-service aggravation.  See Morton v. 
Principi, 3 Vet. App.  508, 509 (1992).  Finally, the 
additional evidence does not contain a competent opinion 
linking pes planus to service.

The Board has considered the statements made by the veteran 
that he did not suffer from pes planus prior to entering 
service and that such condition was incurred in service.  
However, both contentions were addressed by the original 
rating decision denying service connection in March 1978 and 
the denial of the claim of clear and unmistakable error in 
September 1983.  Moreover, the veteran, as a lay person 
trained in the field of medicine, is not competent to offer 
an opinion pertaining to the etiology of his current 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As such, the Board does not find the evidence submitted to be 
new and material.

In making this decision, the Board has considered the fact 
that in November 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), was 
signed into law.  This law provides, in pertinent part, that:

Nothing in (38 U.S.C. § 5103A) shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is 
presented or secured, as described in (38 U.S.C. § 
5108).
 
38 U.S.C.A. § 5103A.  In the absence of new and material 
evidence this claim is not reopened.  Moreover, the Board 
finds that no VA records have been identified as missing from 
the file which would necessitate further development in light 
of the VCAA or the decision in Bell v. Derwinski, 2 Vet. App. 
492 (1992).

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine does not 
need to be applied in this case.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

Finally, the Board concludes that the provisions of the new 
regulations implementing the VCAA "merely implement the VCAA 
and do not provide any rights other than those provided by 
the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 29, 2001).  
Hence, remanding this case for the RO to first consider the 
new regulations is not in order because no further 
development is in order under the law in this case.


ORDER

New and material evidence has not been submitted to reopen 
the veteran's claim for service connection for pes planus.  
The appeal is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

